DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/21 has been entered. 
Response to Amendment
The Examiner acknowledges the amendments and arguments filed on 8/6/21. Claims 1 and 9 have been amended. Claims 5, 13, and 16 have been canceled. Claims 1-4, 6-12, 14, and 15 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson USPA_20140090864_A1 in view of Almoric USPA_20120114955_A1 and Hashimoto USPA_20140066284_A1.
1.	Regarding Claims 1-3, 6-11, 13, and 15, Paulson discloses glass substrates (Abstract) that comprise a composition of 60-70 mol% of SiO2, 6-14 mol% of Al2O3, up to 10 mol% of Li2O, up to 5 mol% of Na2O, up to 10 mol% of CaO, up to 2 mol% of K2O, up to 8 mol% of MgO, up to 6 mol% of B2O3, up to 10 mol% of alkaline earth metal oxides, and further can be free of ZrO2 (paragraphs 0030, 0031 and whole document).  Finally, the abovementioned concentrations would overlap for the claimed Li2O+Na2O+K2O concentration in instant Claim 2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955). Applicants have not 
2.	Paulson does not disclose the claimed relationship of its alumina to R2O.
3.	Almoric discloses that modifying the mole relationship between alumina and alkali oxides and alkaline oxides results in the glass ceramic compositions to have high strain point (paragraph 0036).  
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the amount of alumina, alkali oxides, and alkaline earth oxides, of Paulson, in a manner that results in high strain for its glass ceramic composition as disclosed by Almoric.  One of ordinary skill in the art would have been motivated in doing so in order to obtain high strain for its glass through varying a known result-effective variable in the art.  Applicants have not proven how the specific claimed relationship between its alumina, alkali, and alkaline oxides results in unexpected and surprising results.
5.	Moreover, Paulson discloses that “it will be apparent to those skilled in the art that various modifications and variations can be made to the present disclosure without departing from the spirit and scope of the invention. Since modifications combinations, sub-combinations and variations of the disclosed embodiments incorporating the spirit and substance of the invention may occur to persons skilled in the art, the invention should be construed to include everything within the scope of the appended claims and their equivalents” (paragraph 0087).  Therefore, it is the opinion of the Examiner that Paulson in view of Almoric above.  Lastly, Applicants' independent claims do not contain any properties that result by using its specific composition that would be unexpected or surprising over prior art.
6.	Furthermore, Paulson in view of Almoric does not disclose the claimed relationship of its Li2O to R2O.
7.	Hashimoto discloses that Li2O has the greatest effect of lowering the viscosity of the glass and preventing occurrence of cracks because of the smallest ionic radius. Therefore, in the present invention, the proportion of Li2O in the total amount of the alkali metal oxides is controlled to a defined value or more. Specifically, the ratio by mol of Li2O to (Li2O + Na2O + K2O) is from 0.48 to 1.00, preferably from 0.50 to 0.90, more preferably from 0.60 to 0.80. If this value is excessively small, it becomes difficult to obtain the effect of lowering the viscosity of the glass and preventing occurrence of cracks. Further, if it is excessively large, devitrification easily occurs (paragraph 0024).  
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the glass composition, of Paulson in view of Almoric, by using a molar ratio of Li2O to Li2O + Na2O + K2O ranging from 0.48 to 1.00, as disclosed by Hashimoto.  One of ordinary skill in the art would have been motivated in doing so in order to obtain a balance between preventing devitrification, being able to lower viscosity, and/or preventing cracks.
Paulson discloses that “it will be apparent to those skilled in the art that various modifications and variations can be made to the present disclosure without departing from the spirit and scope of the invention. Since modifications combinations, sub-combinations and variations of the disclosed embodiments incorporating the spirit and substance of the invention may occur to persons skilled in the art, the invention should be construed to include everything within the scope of the appended claims and their equivalents” (paragraph 0087).  Therefore, it is the opinion of the Examiner that selecting different combinations within the aforementioned ranges would be obvious to one of ordinary skill in the art to try out of a desire of optimization through manipulative experimentation for purposes of obtaining the best physical and chemical properties as stated by Paulson in view of Almoric and Hashimoto above.  Lastly, Applicants' independent claims do not contain any properties that result by using its specific composition that would be unexpected or surprising over prior art.
10.	Regarding Claims 10, 11, 14, 15, these limitations have been dealt with above under the rejection of Paulson in view of Almoric and Hashimoto readily apply here.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson USPA_20140090864_A1 in view of Almoric USPA_20120114955_A1 and Hashimoto USPA_20140066284_A1, as applied to Claim 1, and further in view of Comte USPA_20140023865_A1.
11.	Regarding Claim 4, Paulson in view of Almoric and Hashimoto do not suggest the use of P2O5. 
Comte discloses that glass compositions may also include P2O5 to increase the speed of ion exchange at a given temperature such that an equivalent depth of layer may be reached in a shorter time period. Comte discloses using P2O5 in glass compositions in a concentration greater than or equal to about 0 mol. % and less than or equal to about 3 mol. % (paragraph 0062).
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glass concentration, of Paulson in view of Almoric and Hashimoto, by using up to 3 mol% of P2O5, as disclosed by Comte.  One of ordinary skill in the art would have been motivated in doing so for its own ion exchange treatment (Paulson: paragraph 0026).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson USPA_20140090864_A1 in view of Almoric USPA_20120114955_A1 and Hashimoto USPA_20140066284_A1, as applied to Claim 9, and further in view of Comte USPA_20140023865_A1.
14.	Regarding Claim 12, Paulson in view of Almoric and Hashimoto do not suggest the use of P2O5. 
15.	Comte discloses that glass compositions may also include P2O5 to increase the speed of ion exchange at a given temperature such that an equivalent depth of layer may be reached in a shorter time period. Comte discloses using P2O5 in glass compositions in a concentration greater than or equal to about 0 mol. % and less than or equal to about 3 mol. % (paragraph 0062).
Paulson in view of Almoric and further in view of Hashimoto, by using up to 3 mol% of P2O5, as disclosed by Comte.  One of ordinary skill in the art would have been motivated in doing so for its own ion exchange treatment (Paulson: paragraph 0026).
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 21, 2022